UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [Mark One] xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-127891 (1933 Act) United Development Funding III, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3269195 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1702 N. Collins Boulevard, Suite 100, Richardson, Texas75080 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 370-8960 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer oAccelerated filer oNon-accelerated filerx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x 1 UNITED DEVELOPMENT FUNDING III, L.P. FORM 10-Q Quarter Ended March 31, 2007 PART I FINANCIAL INFORMATION Page Item 1. Financial Statements. Balance Sheets as of March 31, 2007 (Unaudited) and December 31, 2006 (Audited) .……………. 3 Statements of Operations for the Three Months Ended March 31, 2007 and 2006 (Unaudited)…………… 4 Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006(Unaudited) …………… 5 Notes to Financial Statements (Unaudited) …………… 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. …………… 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk.…………….….…………… 14 Item 4. Controls and Procedures.……………. 14 PART II OTHER INFORMATION Page Item 1. Legal Proceedings.…………… 15 Item 1A. Risk Factors.…………… 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds.…………… 15 Item 3. Defaults Upon Senior Securities.……………. 15 Item 4. Submission of Matters to a Vote of Security Holders.…………….……………. 15 Item 5. Other Information.……………. 15 Item 6. Exhibits.…………… 15 Signatures. ……………. 16 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. UNITED DEVELOPMENT FUNDING III, L.P. BALANCE SHEETS March 31, 2007 (Unaudited) December 31, 2006 (Audited) Assets: Cash and cash equivalents $ 214,713 $ 672,107 Restricted cash 1,371,870 588,516 Accruedreceivable - related party 170,195 6,241 Mortgage notes receivable, net 25,755,733 11,422,063 Mortgage notes receivable - related party, net 8,682,424 6,328,010 Partnership interest subscriptions receivable 100 100 Deferred offering costs 2,307,004 2,047,133 Other assets 151,849 167,484 Total assets $ 38,653,888 $ 21,231,654 Liabilities and Partners' Capital: Liabilities: Accounts payable $ 1,844 $ 2,413 Accrued liabilities 43,387 66,927 Accrued liabilities - related party 2,782,011 2,238,805 Escrow payable 1,371,870 588,516 Line of credit 7,353,746 6,436,402 Total liabilities 11,552,858 9,333,063 Commitments and contingencies - - Partners' Capital: Limited partners' capital: 17,500,000 units authorized; 1,494,403 units issued and outstanding at March 31, 2007 and 661,191 units issued and outstanding at December 31, 2006 27,020,733 11,879,843 General partner's capital 80,297 18,748 Total partners' capital 27,101,030 11,898,591 Total liabilities and partners' capital $ 38,653,888 $ 21,231,654 See accompanying notes to financial statements. 3 UNITED DEVELOPMENT FUNDING III, L.P. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2007 Three Months Ended March 31, 2006 Revenues: Interest income $ 813,219 $ - Credit enhancement fees - related party 142,187 - Mortgage and transaction service revenues 86,783 - Total revenues 1,042,189 - Expenses: Interest expense 100,746 - General and administrative 168,852 522 Total expenses 269,598 522 Net income (loss) $ 772,591 $ (522 ) Earnings per unit, basic and diluted $ 0.77 $ - Weighted average units outstanding 1,001,588 - Distributions declared per limited partnership unit $ 0.28 $ - See accompanying notes to financial statements. 4 UNITED DEVELOPMENT FUNDING III, L.P. STATEMENTS OF CASH FLOWS (Unaudited) For the Three For the Three Months Ended Months Ended March 31, March 31, 2007 2006 Operating Activities Net income (loss) $ 772,591 $ (522 ) Changes in operating assets and liabilities: Accrued receivable - related party (163,954 ) - Other assets 15,635 (140,403 ) Accounts payable (569 ) - Accrued liabilities (23,540 ) - Net cash provided by (used in) operating activities 600,163 (140,925 ) Investing Activities Investments in mortgage notes receivable (14,406,649 ) - Receipts from mortgage notes receivable 72,979 - Investments in mortgage notes receivable - related party (2,440,200 ) - Receipts from mortgage notes receivable - related party 85,786 - Net cash used in investing activities (16,688,084 ) - Financing Activities Net proceeds from line of credit 917,344 - Limited partner contributions 14,646,170 - Limited partner distributions (276,292 ) - Limited partner distribution reinvestment 78,618 - General partner distributions (18,648 ) - Escrow payable 783,354 - Restricted cash (783,354 ) - Payments of offering costs (259,871 ) - Accrued liabilities - related party 543,206 140,925 Net cash provided by financing activities 15,630,527 140,925 Netdecrease in cash and cash equivalents (457,394 ) - Cash and cash equivalents at beginning of period 672,107 - Cash and cash equivalents at end of period $ 214,713 $ - Supplemental Disclosure of Cash Flow Information Cash paid during the period for interest $ 105,171 $ - See accompanying notes to financial statements. 5 UNITED DEVELOPMENT FUNDING III, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) A. Nature of Business United Development Funding III, L.P. (which may be referred to as the “Partnership,” “we,” “us,” or “our”) was organized on June 13, 2005 as a Delaware limited partnership.Our principal purpose is to originate, acquire, service, and otherwise manage, either alone or in association with others, a diversified portfolio of mortgage loans on real property (including mortgage loans that are not first in priority and participation interests in mortgage loans) and to issue or acquire an interest in credit enhancements to borrowers, such as guarantees or letters of credit.Our offices are located in Richardson, Texas. Our general partner is UMTH Land Development, L.P. (“Land Development”).Land Development is responsible for our overall management, conduct and operation. Our general partner has authority to act on our behalf in all matters respecting us, our business and our property.The limited partners shall take no part in the management of our business or transact any business for us and shall have no power to sign or bind us; provided, however, that the limited partners, by a majority vote and without the concurrence of the general partner, have the right to:(a) amend the partnership agreement, (b) dissolve the Partnership, (c) remove the general partner or any successor general partner, (d) elect a new general partner, and (e) approve or disapprove a transaction entailing the sale of all or substantially all of ourreal properties acquired by the Partnership. B. Basis of Presentation The accompanying unaudited financial statements were prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q of Regulation S-X.They do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.However, except as disclosed herein, there has been no material change to the information disclosed in our Annual Report on Form 10-K for the year ended December 31, 2006, which was filed with the Securities and Exchange Commission. The interim unaudited financial statements should be read in conjunction with those financial statements. In the opinion of management, the accompanying unaudited financial statements include all adjustments, consisting solely of normal recurring adjustments, considered necessary to present fairly our financial positional as of March 31, 2007, operating results for the three months ended March 31, 2007, and the results of operations and cash flows for the periods ended March 31, 2007 and 2006.
